Opinion issued January 20, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00862-CV
———————————
Panhandle Eastern Pipe Line Company, LP, Appellant
V.
Willbros
Engineers (U.S.), LLC, Appellee

 

 
On Appeal from the 269th District Court
Harris County, Texas

Trial Court Case No. 2008-20483
 

 
MEMORANDUM OPINION
          Appellant
has filed a motion to dismiss the appeal for mootness.  More than 10 days have passed, and appellee
has not filed an objection.  No opinion
has issued.  Accordingly, we grant
the motion and dismiss the appeal.  Tex. R. App. P. 42.1(a)(1) (providing
that appellate court may dispose of appeal on motion of appellant).
          We
overrule all other pending motions as moot. 
We direct the Clerk of this Court to issue the mandate within 10 days of
the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
 
Panel
consists of Justices Keyes, Bland, and Sharp.